DETAILED ACTION
This office action is in response to the amendment filed on August 15, 2022. Claims 1, 4-17 and 19 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 19, is objected to because of the following informalities:  it includes a misspelling (“communicatuion”) of the word “communication” in the last line.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 13-15 and 19 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Schmid (DE10213222313, translation included). 

In reference to claim 1, Suzuki discloses a vacuum cleaner (10) to suction dust generated by a machine tool (30), wherein the vacuum cleaner is actuatable by an electric device in the shape of the machine tool  or an energy storage module (i.e. battery 31) for the electric power supply of the machine tool (Paragraphs 31-32), which has a drive motor (31) to drive a tool holder (formed as the rotatable shaft [not labeled ] but is connected to blade 301, Paragraph 42) on which a tool (301) provided to process a workpiece is arranged or is arrangeable (Figure 1), wherein the vacuum cleaner has a vacuum housing (12) with a dirt collection chamber (not labeled but formed within the vacuum cleaner) to receive dirt separated from a suction flow (i.e. the flow within 13 Paragraph 43) and a suction unit (14) to generate the suction flow (Paragraph 43), wherein a suction inlet (12h) is present on the vacuum housing to connect a suction hose (13) to establish a current connection for the suction flow with the machine tool (Figure 1), wherein the vacuum cleaner further comprises at least one communication module (20) arranged or arrangeable remote from the vacuum housing (12) to maintain and/or to establish a control connection (Paragraph 29) of the electric device to the vacuum cleaner (Paragraph 29 and Figures 1-3) and the examiner notes that Suzuki includes a wired connection (at 27) between switch (15) and the at least one communication module (Figure 1). 
	Suzuki lacks, the vacuum cleaner having an external communication apparatus for a wireless control connection to a wireless communication interface of the electric device and to receive at least one control command to switch on and/or switch off the vacuum cleaner via the control connection, the communication module having a communication interface for wireless communication with the external communication apparatus and with the wireless communication interface of the electric device and wherein the communication module is operable in the manner of a gateway between the external communication apparatus of the vacuum cleaner and the wireless communication interface of the electric device, wherein the communication module forwards messages received by the vacuum cleaner to the electric device and messages received by the electric device to the vacuum cleaner. 
	However, Schmid teaches that it is old and well known in the art at the time the invention was made to provide two power tool devices (16 and 12) that bidirectionally communicate with each other (see Abstract and Figures 1 and 3), wherein one of the tools (i.e. at 16, which would be the vacuum 10 when combined with Suzuki) includes an external communication apparatus (at 18, Figure 3) for a wireless (20 and 22) control connection to a wireless communication interface (at 14) of the second tool (which would be the electric device 30 when combined with Suzuki) and to receive at least one control command to switch on and/or switch off the first tool (or the vacuum cleaner when combined with Suzuki) via the control connection (see first paragraph under “Description of the embodiments” in the translation included herewith), and Schmid further teaches of including a communication module (60) having a communication interface (62) for wireless communication (at 66) with the external communication apparatus and with the wireless communication interface of the electric device (Figure 3 and see portion of translation below) and wherein the communication module is operable in the manner of a gateway between the external communication apparatus (18) of the first tool/vacuum cleaner (16) and the wireless communication interface (14) of the second tool/electric device (12), wherein the communication module forwards messages received by the vacuum cleaner to the electric device and messages received by the electric device to the vacuum cleaner (see translation below);
	3 shows the device system 10 from 1 but with a remote control 60 , This allows a wireless and comfortable change of Device settings of the two electrical appliances 12 . 16 , which gives priority to the device system 10 affect. In addition, on a display 62 the remote control 60 prefers all operating states of the two electrical appliances 12 . 16 signal optically and / or acoustically in a way well perceptible to the user, so that no additional control and / or signal elements to the electrical appliances 12 . 16 for controlling the device system 10 necessary.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Suzuki, with the known technique of providing a vacuum cleaner with an external communication apparatus for a wireless control connection to a wireless communication interface of the electric device and with a communication module that is operable in the manner of a gateway between the external communication apparatus of the vacuum cleaner and the wireless communication interface of the electric device, wherein the communication module forwards messages received by the vacuum cleaner to the electric device and messages received by the electric device to the vacuum cleaner, as taught by Schmid, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for wireless and comfortable changes of device settings of the power tools as needed by the user and which displays all operating states of the tools in a way well perceptible to the user. 

In reference to claim 10, Suzuki discloses that the communication module (20) is arranged or arrangeable on the suction hose (13) of the vacuum cleaner (Figure 1). 
In reference to claim 11, Suzuki discloses a hose bracket (see figure below), in particular a clamping point for the detachable fastening of the communication module (20) to the suction hose (13) or the communication module (20) forms a fixed part of the suction hose (i.e. when fully assembled) and is arranged on a connection piece (see figure below) to connect the suction hose (13) to the electric device or the suction connection of the vacuum cleaner (Figure 1).
[AltContent: textbox (Hose bracket/connection piece)][AltContent: arrow]
    PNG
    media_image1.png
    166
    203
    media_image1.png
    Greyscale


In reference to claim 13, Schmid discloses that the communication module (60) is designed for the actuation of the first tool/vacuum cleaner (16) independently of the second tool/an electric device (12) to switch on and/or switch off a suction unit (which would be one of the device settings when combined with Suzuki) because Schmid discloses that the communication module (60), “allows a wireless and comfortable change of Device settings of the two electrical appliances 12 . 16...”.

In reference to claim 14, Schmid discloses that the communication module is designed as a program module, which has program code executable by a processor of a computer separate from the vacuum wherein the communication module is formed by a smartphone or a smartwatch (see translation below).
	As a remote control, for example, a smartphone, a tablet PC, a standard PC can each serve using a suitable software. Alternatively, the remote control can be used as an independent, hardware-based s.g. "Standalone" device, which is delivered together with one of the electrical appliances.

In reference to claim 15, Suzuki discloses that the communication module (20) is designed to establish and/or maintain the control connection as a function of a signal strength (i.e. being on or off) of a signal sent by the wireless communication interface (22) of the electric device, wherein the communication module prefers in the case of electric devices concurring with one another to establish the control connection (Figure 2), the electric device with the highest signal strength (i.e. on) to establish the control connection (Paragraph 29).

In reference to claim 19, Suzuki discloses a vacuum cleaner (10) to suction dust generated by a machine tool (30), wherein the vacuum cleaner is actuatable by an electric device in the shape of the machine tool  or an energy storage module (i.e. battery 31) for the electric power supply of the machine tool (Paragraphs 31-32), which has a drive motor (31) to drive a tool holder (formed as the rotatable shaft [not labeled ] but is connected to blade 301, Paragraph 42) on which a tool (301) provided to process a workpiece is arranged or is arrangeable (Figure 1), wherein the vacuum cleaner has a vacuum housing (12) with a dirt collection chamber (not labeled but formed within the vacuum cleaner) to receive dirt separated from a suction flow (i.e. the flow within 13 Paragraph 43) and a suction unit (14) to generate the suction flow (Paragraph 43), wherein a suction inlet (12h) is present on the vacuum housing to connect a suction hose (13) to establish a current connection for the suction flow with the machine tool (Figure 1), wherein the vacuum cleaner further comprises at least one communication module (20) arranged or arrangeable remote from the vacuum housing (12) to maintain and/or to establish a control connection (Paragraph 29) of the electric device to the vacuum cleaner (Paragraph 29 and Figures 1-3), wherein the communication module is  arranged or arrangeable on the suction hose of the vacuum cleaner (Figure 1). 
	Suzuki lacks, wherein the communication module is designed for the actuation of the vacuum cleaner independently of the electric device, to switch on and/or switch off the suction unit, and wherein the communication module has a switching element, the switching element being manually operable by an operator for actuating the vacuum cleaner wirelessly via the external communication device.
However, Schmid teaches that it is old and well known in the art at the time the invention was made to provide a communication module (60) that is designed for the actuation of a first tool (16) which would the vacuum cleaner (when combined with Suzuki) independently of a second tool (12) which would the electric device (when combined with Suzuki) to switch on and/or switch off the suction unit (i.e. by changing the device settings , see translation below), and wherein the communication module has a switching element (formed as one of the buttons or apps 64), the switching element being manually operable by an operator for actuating the first tool/vacuum cleaner wirelessly via an external communication device (at 18) also see translation below;
	3 shows the device system 10 from 1 but with a remote control 60 , This allows a wireless and comfortable change of Device settings of the two electrical appliances 12 . 16 , which gives priority to the device system 10 affect. In addition, on a display 62 the remote control 60 prefers all operating states of the two electrical appliances 12 . 16 signal optically and / or acoustically in a way well perceptible to the user, so that no additional control and / or signal elements to the electrical appliances 12 . 16 for controlling the device system 10 necessary.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a vacuum cleaner with the communication module that is designed for the actuation of a first tool/vacuum cleaner independently of a second tool/ electric device, as taught by Schmid, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which allows for wireless and comfortable changes of device settings of the power tools as needed by the user and which displays all operating states of the tools in a way well perceptible to the user. 
	
Claims 6-9, 12 and 17 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Schmid (DE10213222313, translation included) and Barabeisch (DE102012003073, previously cited). 

In reference to claim 6, Suzuki discloses the claimed invention as previously mentioned above, but lacks, the communication module having at least one sensor to detect the wireless communication interface of the electric device. 
However, Barabeisch teaches that it is old and well known in the art at the time the invention was made to provide a communication module (50) having at least one sensor (formed from 53 and/or 41r and/or 37) to detect a wireless communication interface of an electric device (80, Figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a communication module having the at least one sensor, as taught by Barabeisch, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively controls an operational parameter/state (i.e. motor being on or off) of the suction device thereby preventing overheating or other damage that could occur during normal operation thus extending the useful life of the device.  

In reference to claim 7, Barabeisch discloses at least one sensor (53) is configured to detect a relative movement of the communication module (50) and the electric device (because module 50 is located on hose 18) or is formed thereby because sensor (53) is disclosed as being a motion sensor (see translation of Barabeisch below). 
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

In reference to claim 8, Barabeisch also disclose that the at least one sensor (53) is designed to detect an installation movement when fastening a suction hose (18) on a suction outlet (31) of the electric device (see partial translation of Barabeisch below).
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

In reference to claim 9,  Barabeisch also disclose that the at least one sensor (i.e. formed from 37) is designed to detect a simultaneous movement in cooperation with a sensor (53) arranged on the electric device or sensor of electric device and the communication module (50, and See partial translation of Barabeisch below).
The suction device communication module 42 sends for example via its module contacts 44 switching signals 47 to a control device 37 , in turn, the naturally aspirated engine 19 controls, z. B. via suitable circuit breakers, semiconductors or the like. So if the suction device receiver 41r from the external communication device 50 a control signal 51 receives that to turn on the suction motor 19 serves, controls the suction device communication module 42 the controller 37 according to which in turn the suction motor 19 turns on, off or even adjusts its performance, for example, reduces its speed or increased, which by an arrow 48 is indicated.

In reference to claim 12,  Barabeisch also disclose a module holder (52) for the communication module (50) is provided on the vacuum housing and/or wherein the communication module (50) is arranged or arrangeable on the electric device (80) when the device is fully connected/assembled (Figure 1). 
In reference to claim 17,  Suzuki discloses a vacuum cleaner (10) according to claim 1 and an electric device (30) of a wireless communication interface (as previously taught by Schmid) and as previously discussed above, Barabeisch further teach that it is known to provide an electric device (80) with a motion sensor (53) to generate a movement signal as a function of a movement of the electric device and has the wireless communication interface (i.e. between ) to send the movement signal to the communication module (50, See partial translations of Barabeisch below).
The external communication device 50 includes, for example, a motion sensor 53 that is due to movements of the suction hose 18 responding. So if the suction hose 18 in the area of his sucking 31 is moved, for example, during operation of the hand-held machine tool 80 vibrates, generates the motion sensor 53 a sensor signal 54 , Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.
Based on the sensor signal 54 generates an external transmitter 55s the control signal 51 , in this case a radio signal, which is the external communication device 50 via an antenna 56 sent.

Claim 13, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Schmid (DE10213222313, translation included) and Brotto et al. (2010/0199453).  

In further reference to claim 13, assuming arguendo that modified Suzuki lacks, having the communication module being designed for the actuation of the vacuum cleaner independently of the electric device to switch on and/or switch off the suction unit, than Brotto et al. is used for such a teaching. 
Brotto et al. teach that it is old and well known in the art at the time the invention was made to provide a communication module (600) designed for the actuation of a vacuum cleaner (200/400) independently of an electric device (100) to switch on and/or switch off a suction unit (400, Paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the communication module, of Suzuki, with the known technique of providing a communication module designed for the actuation of the vacuum cleaner independently of the electric device, as taught by Brotto et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively controls the activation of the suction unit as needed by the user. 

Claims 16, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2014/0304939) in view of Schmid (DE10213222313, translation included) and Choe et al. (KR1020110119112, cited by applicant).   

In reference to claim 16, Suzuki discloses the claimed invention as previously mentioned above, but lacks, two communication modules of which one is arranged in
proximity to the vacuum cleaner housing and the other communication module is arranged on an end region of the suction hose remote from the vacuum cleaner housing, wherein the communication modules communicate with one another to maintain and/or establish the control connection.
However, Choe et al. teach that it is old and well known in the art at the time the invention was made to provide a vacuum (100) with multiple communication modules (200a-200c, Figure 2) including two communication modules (200a, 200c) of which one (i.e. 200c) is arranged in proximity to the vacuum cleaner housing (Figure 2), and the other communication module (at 20 in Suzuki) is arranged on an end region of the suction hose (13) remote from the vacuum cleaner housing (at 12 in Suzuki), wherein the communication modules communicate with one another to maintain and/or establish the control connection (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the single communication module, of Suzuki, with the known technique of providing two communication modules as taught by Choe et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively remotely controls and monitors the cleaner from various locations during normal operation as needed by the user. 
Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a vacuum cleaner. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing that; the external communication apparatus is ready in a standby mode to establish the control connection with the electric device and is in an operating mode not to establish the control connection and wherein the communication module to switch the external communication apparatus is switched off (as in claim 4), together in combination with the rest of the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter as specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant added limitations from claims 2 and 3 into claim 1 while also removing the alternative phrase “and/or” included in each of these claims (as originally filed) thereby providing a more specific arrangement and added new claim 19. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723